DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
On page 19, line 16 of the specification, a through hole 16d (see Fig. 7) is mentioned; however, element 16d is not in Fig. 7.
Element W1 of Fig. 4 is not in the correct location; the element should be at the end of the arrow pointing downwards.
Element 5 of Figs. 1-3 and 8 of the drawings is not in the specification.
Element 12d of Fig. 7 of the drawings is not in the specification.
Element “t” of Fig. 8 of the drawings is not in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Specification
The disclosure is objected to because of the following informalities:
The terms “rotational force application unit” (used at least 3 times in the specification) and “rotational force application part” (used at least 26 times in the specification) are used interchangeably throughout the specification; please use either one term or the other term to remain consistent throughout the specification.
Appropriate correction is required.

Claim Objections
Claims 2, 5, 11-12, and 14 are objected to because of the following informalities:
Regarding claim 2, the phrase “a first culture liquid passes with facing the first cell placing surface” could be amended to “a first culture liquid passes while facing the first cell placing surface”.
Regarding claim 2, the phrase “a second culture liquid passes with facing the second cell placing surface” could be amended to “a second culture liquid passes while
Regarding claim 5, the phrase “rotational force application part” should be “rotational force application unit” to correspond to the terminology used in claim 1, or claim 1 should be amended to the claim 5 terminology. 
Regarding claim 11, the phrase (used twice in claim 11) “rotational force application part” should be “rotational force application unit” to correspond to the terminology used in claim 1, or claim 1 should be amended to the claim 11 terminology.
Regarding claim 12, the phrase “rotational force application part” should be “rotational force application unit” to correspond to the terminology used in claim 1, or claim 1 should be amended to the claim 12 terminology.
Regarding claim 14, the phrase “rotational force application part” should be “rotational force application unit” to correspond to the terminology used in claim 1, or claim 1 should be amended to the claim 14 terminology.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rotational force application unit” in claims 1, 13, and 16;
“rotational force application part” in claims 5, 11-12, and 14.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 5, 11-14, and 16 are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be 
“rotational force application part” – a power apparatus such as a general motor (specification as filed, pg. 13, lines 18-22)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claims 1, 13, and 16:
claims 1, 13, and 16 include the limitation “rotational force application unit”
which is a limitation invoking 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as will be discussed below. Therefore, the written description fails to provide adequate support for claims 1, 13, and 16 under 35 U.S.C. 112(a).
	Dependent claims 2-17 are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 11-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11-12, and 14 recite the limitation “the rotational force application part”. There is insufficient antecedent basis for this limitation in the claim. Please see the specification and/or claim objections for claims 5, 11, 12, and 14 above, for further instructions on how to amend the claim.
Claim 11 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The claim must be in one sentence form only. Note the format of the claims in the patents cited. Please see claim objection above for further information on how to amend the capitalization in this claim.
Claim 12 recites the limitation “the same” in line 6.  There is insufficient antecedent basis for this limitation in the claim. Also, the phrase “the same” is also indefinite, as there are at least two objects – mount legs or mounting units – being referred to in the beginning of the claim.
Claim 12 recites the limitation “the plurality of mounting units” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Notably, the phrase “a plurality of mounting units” is only used in claim 11; however, claim 1 is the parent claim to claim 12.
	Dependent claims 6-8 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 102 | 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kashiwagi (JP 2004/113222) (machine-translation) or, in the alternative, under 35 U.S.C. 103 as obvious over Kashiwagi (JP 2004/113222) in view of Ingber (US 2014/0038279).
Regarding claim 1, Kashiwagi discloses a bioenvironmental simulation device (paragraph [0035]), comprising:
	at least one mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]) on which cells to be measured are placed (paragraph [0040]);
a rotational force application unit (Fig. 2, element 23 “rotary motor” and paragraph [0038] “shaft”) configured to rotate the mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]) so as to apply a rotational force (paragraphs [0036] and [0039]-[0040]) to the cells to be measured placed on the mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]); and
a culture liquid flow device (paragraph [0037], “culture device performs control of the force exerted on the cells or tissues”) through which a culture liquid (paragraph [0042]) flows across the mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]), wherein the culture liquid (paragraph [0042]) flows by the culture liquid flow device (paragraph [0037], “culture device performs control of the force exerted on the cells or tissues”) so as to apply a shear force (paragraphs [0042]-[0044], especially paragraph [0044] “wall shear stress”) to the cells to be measured (paragraph [0044] “endothelial cells”).

In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the culture liquid flow device of Kashiwagi’s prior art in order to provide fresh medium to the cells via circulation through the inlet, and remove spent medium from the cells via circulation from the outlet.
Assuming that Kashiwagi is deemed not to have disclosed a culture liquid flow device, Ingber discloses such a device:
Ingber discloses a culture liquid flow device (Fig. 5 or paragraph [0064]), through which a culture liquid (paragraph [0091]) flows (Fig. 5 or paragraph [0064]), wherein the culture liquid (paragraph [0091]) flows (Fig. 5 or paragraph [0064]) by the culture liquid flow device (Fig. 5 or paragraph [0064]) so as to apply a shear force (paragraph [0007]) to the cells to be measured (paragraph [0012]).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the culture liquid flow device of Ingber in order to provide the cells with circulating medium, the ability to have a co-culture, as well as an additional shear stress.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 2-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279), as applied to claim 1.
Regarding claim 2, Kashiwagi discloses the bioenvironmental simulation device according the claim 1 (see claim 1 rejection), and the at least one mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]).
Kashiwagi does not disclose a first mounting part which has a first cell placing surface on which a first cell to be measured is placed on one surface of a separation membrane, and forms a first space through which a first culture liquid passes facing the first cell placing surface.
Ingber discloses a first mounting part (Fig. 5, elements 12 and 20; paragraph [0070]) which has a first cell placing surface (Fig. 5, “epithelial monolayer” is in the top of element 20) on which a first cell to be measured (Fig. 5, “epithelial monolayer”; or paragraph [0202]) is placed on one surface of a separation membrane (Fig. 5, element 20; paragraph [0070]), and forms a first space (Fig. 5, element 12 “first cell culture channel”; paragraph [0070]) through which a first culture liquid (paragraph [0091]) passes facing the first cell placing surface (Fig. 5, “epithelial monolayer” is in the top of element 20);

In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with a first mounting part and a second mounting part of Ingber in order to provide a co-culture device capable of being rotated to provide both shear and normal stresses on the cell cultures.
	Regarding claim 3, Kashiwagi does not disclose wherein the first and second culture liquids are configured to pass through the first and second spaces at independent flow rates.
	Ingber discloses that the first (paragraph [0091]) and second culture liquids (paragraph [0091] “different fluids can be caused to flow through each channel”) are configured to pass through the first (Fig. 5, element 12 “first cell culture channel”; paragraph [0070]) and second spaces (Fig. 5, element 14 “second cell culture channel”; paragraph [0070]).

In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the different fluids of Ingber at different flow rates in order to better simulate different environments of the body corresponding to different cell cultures using, for instance, different medias or flow rates.
	Regarding claim 4, Kashiwagi does not disclose that the culture liquid flow device comprises: a first supply part configured to circulate the first culture liquid passing through the first space; and a second supply part configured to circulate the second culture liquid passing through the second space, wherein the second supply part is operated independently from the first supply part.
	Ingber discloses that the culture liquid flow device (see claim 1 above) comprises: a first supply part (Fig. 5, “Top Flow” component; or paragraph [0068] “one or more fluid sources”; or Fig. 21, element 34) configured to circulate the first culture liquid (paragraph [0091]) passing through the first space (Fig. 5, element 12 “first cell culture channel”; paragraph [0070]); and
	a second supply part (Fig. 5, “Bottom Flow” component; or paragraph [0068] “one or more fluid sources”; or Fig. 21, element 32) configured to circulate the second culture liquid (paragraph [0091] “different fluids can be caused to flow through each channel”) passing through the second space (Fig. 5, element 14 “second cell culture channel”; paragraph [0070]), wherein the second supply part (Fig. 5, “Bottom Flow” component; or paragraph [0068] “one or more fluid sources”; or Fig. 21, element 32) is operated independently (Fig. 21, elements 32 and 
	In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the two different and independently controlled supply parts of Ingber in order to better simulate different environments of the body corresponding to different cell cultures using, for instance, different medias or flow rates.
	Regarding claim 5, Kashiwagi discloses a pressure applied due to a resultant force of gravity (paragraph [0032]) and a rotational force (paragraph [0032] “centrifugal force”) generated by the rotational force application part (Fig. 2, element 23 “rotary motor” and paragraph [0038] “shaft”) in a first direction (paragraph [0032], “vertical”); and a shear force (paragraphs [0042]-[0044], especially paragraph [0044] “wall shear stress”) applied due to a flow of the first culture liquid (paragraph [0042]) by a culture liquid flow device (paragraph [0037], “culture device performs control of the force exerted on the cells or tissues”) in a second direction perpendicular (paragraph [0032] “horizontal”) to the first direction (paragraph [0032], “vertical”).
Kashiwagi does not disclose that the first and second cell placing surfaces, on which the first and second cells to be measured are respectively disposed, are subjected to: a shear force applied due to a flow of the first and second culture liquids by the culture liquid flow device in a second direction perpendicular to the first direction.
Ingber discloses that the first (Fig. 5, “epithelial monolayer” is in the top of element 20) and second cell placing surfaces (Fig. 5, “endothelial monolayer” is on the bottom of element 20), on which the first (Fig. 5, “epithelial monolayer”; or paragraph [0202]) and second cells to 
Regarding the phrase “a second direction perpendicular to the first direction”, the flow direction of Ingber’s device would already be perpendicular to the vertical direction of Kashiwagi (Kashiwagi, paragraph [0032], “vertical”). Other orientations are also taught, based on the orientations of the mounting unit of Kashiwagi (Kashiwagi, paragraph [0034] “an arbitrary angle with respect to a horizontal plane”).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the fluidic device of Ingber in order to obtain a co-culture device capable of being rotated to provide both fluidic shear stresses and centrifugal normal stresses on the cell cultures.
Regarding claim 6, Kashiwagi does not disclose that the second mounting part is disposed outside of the first mounting part in the first direction.
Ingber discloses that the second mounting part (Fig. 5, elements 14 and 20; paragraph [0070]) is disposed outside of the first mounting part (Fig. 5, elements 12 and 20; paragraph [0070]) in the first direction (Fig. 5, vertical direction).
Regarding the phrase “in the first direction”, Ingber’s device of Fig. 5 already shows the second and first mounting part in a vertical direction, the same vertical direction of Kashiwagi (Kashiwagi, paragraph [0032], “vertical”). Other orientations are also taught (Ingber, paragraph [0070], “two cell culture channels are located in a side-by-side arrangement”).

Regarding claim 7, modified Kashiwagi discloses the bioenvironmental simulation device according to claim 5 (see claim 5) and the at least one mounting unit (see claim 5 and parent claim 2).
Kashiwagi does not disclose that the at least one mounting unit comprises: a first inlet and a first outlet which are connected to the first mounting part and configured to allow the first culture liquid to inflow and outflow through the first space; and a second inlet and a second outlet which are connected to the second mounting part and configured to allow the second culture liquid to inflow and outflow through the second space, wherein the first inlet, the first outlet, the second inlet, and the second outlet are arranged in the second direction with respect to the first and second mounting parts, respectively.
Ingber discloses a first inlet (Figs. 12A-12B, right arrow pointing into the device; paragraph [0082]) and a first outlet (Fig. 12B, right arrow pointing out of the device; paragraph [0082]) which are connected to the first mounting part (Fig. 5, elements 12 and 20; paragraph [0070]) and configured to allow the first culture liquid (paragraph [0091]) to inflow and outflow (Fig. 12B; paragraph [0082]) through the first space (Fig. 5, element 12 “first cell culture channel”; paragraph [0070]); and a second inlet (Figs. 12A-12B, left arrow pointing into the device; paragraph [0082]) and a second outlet (Fig. 12B, left arrow pointing out of the device; paragraph [0082]) which are connected to the second mounting part (Fig. 5, elements 14 and 20; 
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the inlets and outlets of Ingber in order to provide fresh medium to the cells via circulation through the inlets, and remove spent medium from the cells via circulation from the outlets.
Additionally, regarding the phrase “are arranged in the second direction”, absent persuasive evidence, changes in shape of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
Regarding claim 9, modified Kashiwagi discloses the first and second mounting parts (see claim 2).
Kashiwagi does not disclose a transmissive member, of which one side faces the first and second spaces, and the other side is a transmissive surface exposed to an outside, which allows air to penetrate into the first and second spaces.


    PNG
    media_image1.png
    391
    599
    media_image1.png
    Greyscale

Annotated Fig. 12B as well as Figs. 12A and 12C from Ingber

In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the transmissive member of Ingber in order to allow the cells to take up oxygen through the air diffused through the transmissive member.

Regarding claim 10, Kashiwagi does not disclose that the transmissive member comprises polydimethylsiloxane (PDMS).
Ingber discloses that the transmissive member (paragraph [0086], “cell culture system can be fabricated from a flexible clear polydimethylsiloxane”) comprises polydimethylsiloxane (PDMS) (paragraph [0086] “PDMS”).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the PDMS transmissive member of Ingber in order to allow the cells to take up oxygen through the air diffused through the PDMS transmissive member.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279), as applied to claim 5, further in view of Gu (CN 108728360) (machine-translation).
Regarding claim 8, Kashiwagi discloses, in its prior art section, a pressure sensor to detect a pressure (Fig. 6, element 107; paragraphs [0012] and [0015]); this pressure sensor is also disposed outside of an at least one mounting unit (Fig. 6, element 103; paragraph [0011]) and is connected to the flow of fluid (Fig. 6, element 107 is connected to the pipeline leading to the mounting unit element 103).

However, regarding the limitation “a pressure sensor disposed outside of the at least one mounting unit in the first direction to detect a pressure in the mounting unit”, given the prior art disclosure by Kashiwagi of the pressure sensor, it would have been obvious to one skilled in the art before the effective filing date to modify the orientation and location of the pressure sensor of Kashiwagi to be disposed outside of the at least one mounting unit in the first direction in order to help distinguish the correct pressure for flow of the culture liquid; this pressure would have implications in the pressure of the shearing flow of the cells in modified Kashiwagi.
	Assuming that the pressure sensor of Kashiwagi is deemed insufficient evidence for rejection, Gu discloses a pressure sensor (paragraph [0010] and claim 3).
	In the analogous art of shearing flow co-culture systems, it would have been obvious to one skilled in the art before the effective filing date to modify the system of modified Kashiwagi with a pressure sensor of Gu in order to better regulate via a computer the shearing force that simulates blood flow in two types of cell cultures (Gu, abstract).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279), as applied to claim 2, further in view of David (US 2014/0179505).
Regarding claim 11, Kashiwagi discloses that the at least one mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]) comprises a plurality of mounting units (Fig. 3, element 22 “culture container” and paragraph [0040]) radially disposed (Fig. 3, element 22 “culture container” and paragraph [0040]) about the rotational force application part (Fig. 2, 
If Kashiwagi is deemed not to fulfill the limitation of a plurality of mounting units radially disposed about the rotational force application part, David discloses a plurality of mounting units (paragraph [0040] “four centrifuge inserts 1”) radially disposed (Figs. 5A-5B) about the rotational force application part (Figs. 5A-5B, element 59; or paragraph [0040] “rotor”).
In the analogous art of centrifuges, it would have been obvious to one skilled in the art before the effective filing date to modify the number of mounting units from two as in Kashiwagi to four as in David in order to be able to cultivate more or different cells at once under normal and shear stress conditions, which would simulate a blood flow environment.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kashiwagi (JP 2004/113222) (machine-translation), as applied to claim 1, in view of Kennedy (US 4,435,168) or, in the alternative, under 35 U.S.C. 103 as obvious over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279), as applied to claim 1, further in view of Kennedy (US 4,435,168).
claim 12, Kashiwagi discloses the unit mount (Fig. 2, element 21 “rotating blade” and paragraph [0038]) and the rotational force application part (Fig. 2, element 23 “rotary motor” and paragraph [0038] “shaft”).
Kashiwagi does not disclose a plurality of mount legs which are radially divided and disposed, and the plurality of mounting units are respectively mounted thereon, such that an angle formed by the same with a ground is changed according to the rotational force.
Kennedy discloses a plurality of mount legs (Fig. 2, elements 24-1 to 24-6 or col. 5, lines 39-53) which are radially divided (Figs. 5A-5B) and disposed, and the plurality of mounting units (Fig. 2, element 26 or col. 6, lines 48-53) are respectively mounted thereon, such that an angle formed by the same with a ground is changed (col. 6, lines 48-53) according to the rotational force (col. 3, lines 22-27).
In the analogous art of centrifuges, it would have been obvious to one skilled in the art before the effective filing date to modify the rotational device of Kashiwagi with the plurality of mount legs of Kennedy in order to hold more cellular material in a plurality of mounting units. There could also be different cellular material in each mounting unit.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kashiwagi (JP 2004/113222) (machine-translation), as applied to claim 1, further in view of Toi (US 2015/0057141), or, in the alternative, under 35 U.S.C. 103 as obvious over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279), as applied to claim 1, further in view of Toi (US 2015/0057141).
Regarding claim 13, Kashiwagi discloses a controller (Fig. 1, element 11 or paragraph [0037]) configured to control the rotational force application unit (Fig. 2, element 23 “rotary 
Alternatively, regarding the limitation “appropriate shear force condition which are matched with the type of cell to be measured”, Ingber discloses the culture liquid flow device (Fig. 5 or paragraph [0064]); an appropriate shear force condition (paragraph [0007]) which are matched with the type of the cell (paragraph [0012]) to be measured. 
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of Kashiwagi with the culture liquid flow device of Ingber in order to provide the cells with circulating medium, the ability to have a co-culture, as well as an additional shear stress.
Kashiwagi does not disclose an input unit configured to input a type of the cell to be measured; a database configured to store an appropriate rotational force and an appropriate shear force condition which are matched with the type of the cell to be measured.

	Regarding the limitation “a database configured to store an appropriate rotational force and an appropriate shear force condition which are matched with the type of the cell to be measured”, it would have been obvious to one skilled in the art before the effective filing date to modify the programming of a database with the information on an appropriate shear force condition which is matched with the type of the cell to be measured in order to save and set a condition in the device of modified Kashiwagi to simulate a blood flow environment from various areas of the body, corresponding to different cellular environments.
Regarding the limitation “an input unit configured to input a type of the cell to be measured”, the input unit of Toi would be able to be operated in this fashion. Regarding the limitation “used to control passing speeds” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Kashiwagi would be fully capable of operating in this manner given the input device.
	Regarding claim 14, Kashiwagi discloses the controller (Fig. 1, element 11 or paragraph [0037]). Kashiwagi also discloses the calculation of a value of an actual pressure (paragraphs [0041]-[0043] “intraocular pressure (normal pressure)”) which is the pressure applied to the cells to be measured (paragraph [0041] “optic nerve glial cell”) under a condition in which the cells to be measured exist in the body (paragraphs [0041]-[0043] “intraocular pressure (normal pressure)”), and that the controller (Fig. 1, element 11 or paragraph [0037]) controls the rotational force application part (Fig. 2, element 23 “rotary motor” and paragraph [0038] “shaft”) so that a pressure (paragraphs [0041]-[0043] “intraocular pressure (normal pressure)”) as much 
	Regarding the limitations “wherein the appropriate pressure condition comprises information on a relationship between a blood pressure of a body and the pressure applied to the cells to be measured under a condition in which the cells to be measured exist in the body”, “the controller calculates a value of an actual pressure”, and “having a blood pressure as much as a preset blood pressure value using the information in the appropriate pressure condition”, it would have been obvious to one skilled in the art before the effective filing date to modify the pressure condition set on the device of modified Kashiwagi to be related to pressure conditions of the body’s blood pressure in order to set the rotational speed and flow speed of the device of modified Kashiwagi to simulate the conditions of the body’s blood pressure from various areas of the body, corresponding to different cellular environments. For instance, the modification of pre-storing the information on relationships in a database and retrieving relevant calculations on actual pressures for the control of the rotational force application part for computerized centrifuges would have been obvious to one skilled in the art before the effective filing date in order to eliminate potential user error upon manual entry.
Regarding the limitations “the controller calculates a value” and “controls the rotational force application part”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Kashiwagi would be fully capable of operating in this manner given the structure of a controller and modified Kashiwagi. 

Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279) as applied to claim 13, further in view of Toi (US 2015/0057141).
Regarding claim 15, Kashiwagi discloses a controller (Fig. 1, element 11 or paragraph [0037]).
Kashiwagi does not disclose that the appropriate shear force condition comprises information on a relationship between a blood flow rate of a body and the shear force applied to the cells to be measured under a condition in which the cells to be measured exist in the body; and the controller calculates a value of an actual shear force which is a shear force applied to the cells to be measured, under a condition in which the cells to be measured exist in the body having a blood flow rate as much as a predetermined blood flow rate using the information in the appropriate shear force condition, and controls the culture liquid flow device so that a shear force as much as the calculated value of the actual shear force is applied to the cells to be measured.
	Ingber discloses a controller calculates (Fig. 20; paragraphs [0094]-[0101] and [0245]) a value of an actual shear force (paragraph [0007]) which is a shear force (paragraph [0007]) applied to the cells to be measured (paragraph [0012]), under a condition in which the cells to be measured (paragraph [0012]) exist in the body; and controlling the culture liquid flow device (Fig. 5 or paragraph [0064]) so that a shear force (paragraph [0007]) as much as a calculated value of the actual shear force (paragraph [0007]) is applied to the cells to be measured (paragraph [0012]). Ingber also discloses a flow rate (paragraph [0010]).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified 
	Regarding the limitations “wherein the appropriate shear force condition comprises information on a relationship between a blood flow rate of a body and the shear force applied to the cells to be measured under a condition in which the cells to be measured exist in the body” and “having a blood flow rate as much as a predetermined blood flow rate using the information in the appropriate shear force condition” it would have been obvious to one skilled in the art before the effective filing date to modify the shear force condition set on the device of modified Kashiwagi to be related to shear force conditions of the body’s blood flow in order to set the flow speed of the device of modified Kashiwagi to simulate the conditions of the body’s blood flow from various areas of the body, corresponding to different cellular environments. For instance, the modification of pre-storing the information on relationships in a database and retrieving relevant calculations on actual shear forces for the control of the fluid flows for computerized pumping mechanisms would have been obvious to one skilled in the art before the effective filing date in order to eliminate potential user error upon manual entry. In addition, regarding the limitations about “blood flow” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Kashiwagi would be fully capable of operating in this manner given the culture liquid flow device of Ingber. Not only does Ingber disclose that flow rate set points (paragraph [0010]) can be achieved in the device via computerized control (Fig. 20 and paragraphs [0068]-[0069] and [0094]-[0101]), but specifically blood (paragraph [0107]) could be used in the device.

	Regarding claim 16, Kashiwagi discloses that the controller (Fig. 1, element 11 or paragraph [0037])) calculates a speed (paragraph [0042], “speed”) of rotational motion (paragraph [0042], inherent from radius and angular velocity) of the mounting unit (Fig. 2, element 22 “culture container” and paragraph [0040]), which satisfies the appropriate pressure condition (paragraphs [0041]-[0043] “intraocular pressure (normal pressure)”), to provide the calculated speed (paragraph [0042], “speed”) to the rotational force application unit (Fig. 2, element 23 “rotary motor” and paragraph [0038] “shaft”).
	Kashiwagi does not disclose calculating a flow rate of the culture liquid, which satisfies the appropriate shear force condition, to provide the calculated flow rate to the culture liquid flow device.
	Ingber discloses calculating a flow rate (paragraph [0010] and [0094]-[0101]) of the culture liquid (paragraph [0091]), which satisfies the appropriate shear force condition (paragraph [0007]), to provide the calculated flow rate (paragraph [0010]) to the culture liquid flow device (Fig. 5 or paragraph [0064]).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the culture liquid flow device of Ingber in order to provide the cells with circulating medium, the ability to have a co-culture, as well as an additional shear stress.

Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Kashiwagi (JP 2004/113222) (machine-translation) in view of Ingber (US 2014/0038279) as applied to claim 13, further in view of Katkov (“Factors Affecting Yield and Survival of Cells When Suspensions Are Subjected to Centrifugation”).
Regarding claim 17, Kashiwagi discloses the appropriate pressure condition (paragraphs [0041]-[0043] “intraocular pressure (normal pressure)”).
	Kashiwagi does not disclose that the appropriate pressure condition and the appropriate shear force condition are determined based on the pressure and the shear force within a range in which the cells to be measured can survive for a predetermined critical time in a predetermined critical probability or higher.
	Ingber discloses the appropriate shear force condition (paragraph [0007]).
In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the culture liquid flow device of Ingber in order to provide the cells with circulating medium, the ability to have a co-culture, as well as an additional shear stress.
	Neither Kashiwagi nor Ingber disclose that the appropriate pressure condition and the appropriate shear force condition are determined based on the pressure and the shear force within a range in which the cells to be measured can survive for a predetermined critical time in a predetermined critical probability or higher.
	Katkov discloses the appropriate pressure condition (pg. 232, first column, RCF “relative centrifugal forces”) is determined based on the pressure (pg. 238, Fig. 3 and caption “z” variable) within a range in which the cells to be measured can survive (Fig. 3, AY variable “yield of viable 
	In addition, regarding Katkov’s calculations of the critical probability, there is also experimental evidence supporting the calculated results (Fig. 6C for SF “survival factor”).
	In the analogous art of cell survival curves based on centrifugation, it would have been obvious to one skilled in the art before the effective filing date to modify modified Kashiwagi with the calculations and experimental results shown in Katkov in order to increase survival rates of cells by ensuring a high probability of cell survival after centrifugation.
	Regarding “a shear force condition” and its associated predetermined critical time and predetermined critical probability, it would have been obvious to one skilled in the art before the effective filing date, based upon experimentation, to find cell survival rates after shear stress is applied by applying cell viability testing to a sample of cells that have undergone shear stress for a predetermined critical time, resulting in a probability of survival, especially in conjunction with the experimentation already completed on the pressure condition and its associated predetermined critical time and predetermined critical probability as listed in Katkov (see above).

Regarding Kashiwagi and Ingber
Kashiwagi discloses different methods of applying a shear stress in its prior art or “background” section that are similar to the instant invention, using pumping and fluidic systems. Kashiwagi also discloses a centrifuge device that applies a normal stress or a shear stress depending on the angle of the mounting units. Despite Kashiwagi disclosing potential reasons (e.g. maintenance issues (Kashiwagi, paragraph [0024])) for not using a pumping device 
In addition, the invention of Ingber allows for co-culture of cells using a membrane in the pumping fluidic system. In the analogous art of fluidic devices for cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the rotating device of modified Kashiwagi with the culture liquid flow device of Ingber in order to provide a co-culture system that would more accurately portray the interaction between different cell types in the human body or even pathological cells, resulting in more effective research regarding medicines.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 2020/0333328) – This invention is a centrifuge used for simulating hypertension in cell culture, invented by at least one of the same inventors from the instant application.
Yang (US 2018/0259505) – This invention is a centrifuge used for simulating hypertension in cell culture, invented by at least one of the same inventors from the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799